IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. 74,896


EX PARTE JOSE LUIS MORA, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
FROM REEVES COUNTY



 Per Curiam.


O P I N I O N



 This is a post-conviction application for a writ of habeas corpus forwarded to this Court
pursuant to Article 11.07, V.A.C.C.P.  Applicant was convicted of possession of marijuana and
sentenced to 12 years in prison.  No appeal was taken from this conviction.
	Applicant contends that he was denied his right to appeal.  The record reflects that,
despite applicant's request, counsel failed to file timely notice of appeal.  The trial court
recommends that relief be granted.  We agree. 
	Habeas corpus relief is granted and Applicant is granted an out-of-time appeal from his
conviction in cause number 02-06-06647-CRR from the 143rd Judicial District Court of
Reeves County.  The proper remedy in a case such as this is to return Applicant to the point at
which he can give notice of appeal.  For purposes of the Texas Rules of Appellate Procedure,
all time limits shall be calculated as if the conviction had been entered on the day that the
mandate of this Court issues.  We hold that Applicant, should he desire to prosecute an appeal,
must take affirmative steps to see that notice of appeal is filed in the trial court within thirty
days after the mandate of this Court has issued. 

 
DO NOT PUBLISH
DELIVERED: February 18, 2004